UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13a-16 OR 15d-16 UNDER  THE SECURITIES EXCHANGE ACT OF 1934 For the month ofApril 2015 PEARSON plc (Exact name of registrant as specified in its charter)  N/A  (Translation of registrant's name into English)  80 Strand  London, England WC2R 0RL  44-20-7010-2000 (Address of principal executive office)  Indicate by check mark whether the Registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F  Indicate by check mark whether the Registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934  Yes No X ﻿ 24 April 2015 Pearson plc (the "Company") Results of Annual General Meeting 2015 Pearson plc held its annual general meeting for shareholders at 12 noon today. All resolutions set out in the Company's Notice of Annual General Meeting dated 20 March 2015 were proposed and approved on a poll. The total number of votes received for each resolution is set out below. The Company's issued share capital on 22 April 2015 was 820,288,100 ordinary shares of 25p each. The proportion of the Company's issued share capital represented by those votes cast is approximately 70.96%. Resolution No. (as noted on the proxy form) Shares For and Discretionary Shares Against Shares marked as Votes Withheld/ Abstentions* 1. To receive the 2014 report and accounts 2. To declare a final dividend 3. To re-elect Vivienne Cox 4. To re-elect John Fallon 5. To re-elect Robin Freestone 6. To re-elect Josh Lewis 7. To re-elect Linda Lorimer 8. To re-elect Harish Manwani 9. To re-elect Glen Moreno 10. To reappoint Elizabeth Corley 11. To reappoint Tim Score 12. To approve the annual remuneration report 13. To reappoint the auditors 14. To determine the remuneration of the auditors 15. To authorise the company to allot ordinary shares 16. To waive the pre-emption rights 17. To authorise the company to purchase its own shares * Votes withheld are not legal votes. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.  PEARSON plc  Date:24 April2015 By: /s/ STEPHEN JONES  Stephen Jones Deputy Secretary
